Citation Nr: 1454783	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral knee disability.  

3.  Entitlement to service connection for ischemic heart disease, including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

In October 2014, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his October 2014 hearing the Veteran stated that he wished to withdraw the appeal regarding the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression.

2.  In an August 2003 rating decision, the RO denied service connection for a bilateral knee disability; the denial was confirmed and continued in a July 2005 rating decision which found that although there was new and material evidence to reopen the claim, the preponderance of the evidence was against the claim as there remained no nexus between current bilateral knee disability and service.  The Veteran did not appeal this determination within one year of being notified.  

3.  Evidence received since the July 2005 rating decision is not duplicative and does raise a reasonable possibility of substantiating the claim of service connection for a bilateral knee disability.

4.  The Veteran has been diagnosed with ischemic heart disease.

5.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides in service.

6.  Ischemic heart disease not shown to be etiologically related to service, and was not present to a compensable degree within the first year after discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The July 2005 RO decision that denied the Veteran's claim for service connection for a bilateral knee disability is final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has been received sufficient to reopen the claim of service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Withdrawal of depression claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his October 2014 hearing the Veteran requested withdrawal of his appeal regarding his petition to reopen the claim for service connection for depression.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal regarding the issue is dismissed.

2.  Petition to reopen claim for service connection for bilateral knees disability

By way of background, the RO denied the Veteran's claim for service connection for bilateral knee disability in an August 2003 decision based on a finding that there was no relationship between current knee disability and service.  It was noted that there was no treatment in service and no competent link between the current knee disability and service.  The Veteran filed an application to reopen his claim in June 2004.  The RO reopened the claim but confirmed and continued the prior denial of service connection in a July 2005 rating decision based on a finding that the evidence continued to show the condition was not incurred in or aggravated by military service.  The Veteran did not file a timely appeal.  Accordingly, the July 2005 rating decision became final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  The Veteran filed this application to reopen his claim in July 2009.  

The claim of entitlement to service connection for bilateral knee disability may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is " new and material ," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence received since the last final decision is not cumulative of the evidence of record at the time of that decision or does raise a reasonable possibility of substantiating the claim.  The evidence consists of duplicate service records, new post-service medical records, and statements and hearing testimony.  In connection with the petition to reopen the Veteran reported in written statements that he received a Captain's mast for being AWOL but that he had actually blacked out or was in a coma for a week and no one reported him missing or sick.  He reported he was racially harassed by fellow crewmembers.  He reported that hurt his knees when he fell after a fellow shipman greased the stairwell.  The Veteran testified before the undersigned that he was the victim of pranks on the ship.  He stated that others would grease the ladder to the boiler room and he would fall and hurt his knees.  STR's fail to show complaints treatment, or diagnosis of any knee injury or disability and also do not show blackouts or a coma.  However, consistent with Justus the Board presumes the Veteran's testimony credible at this juncture inasmuch as he described pranks played on him and falling down the ladder onboard ship hurting his knees as a result of the pranks.  

The evidence added since the last final decision shows current disability and an in-service event.  The claim for service connection for bilateral knee disability is reopened.  See 38 C.F.R. § 3.156(a) (2014).

3.  Service connection for ischemic heart disease

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a July 2011 letter fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  A VA medical examination is not required because the issue on appeal does not turn on a medical question.  See 38 U.S.C.A. § 5103A(d) (West 20014); 38 C.F.R. § 3.159(c)(4) (2014).  It is clear that the Veteran has been diagnosed with ischemic heart disease many years following service.  He does not allege nor do records show that his heart disease began in service or within a year following service.  Rather, as will be discussed later in this decision, he seeks presumptive service connection for ischemic heart disease based on exposure to herbicides under 38 C.F.R. §§ 3.307, 3.309 (2014).  However, neither his service personnel records, nor service treatment records, nor other records obtained in association with development of his claim suggest that he was exposed to herbicides in service.  As such, the Board concludes that an examination is not warranted.  

The Veteran was afforded a hearing before the Board in October 2014 at which he was represented by an accredited service representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, at the hearing the VLJ elicited testimony regarding exposure to tactical herbicides during service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Specifically, he described the circumstances of his claimed exposure to tactical herbicides.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the appeal based on the current record. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Thus, the Board will address the merits of the Veteran's appeal.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection will also be presumed for certain chronic diseases, including cardiovascular-renal disease if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

The law provides that, if a Veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for disorders that include ischemic heart disease.  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e). 

The Veteran is seeking service connection for ischemic heart disease.  He testified before the undersigned that was exposed to herbicides on the ship, U.S.S. Somers, DDG-34, patrolling off the coast of Cambodia.  He stated his duties included occasionally scrubbing the deck down when 'all hands on deck' was ordered as aircraft would come back to the ship from spraying herbicides.  He stated there was a mist when the helicopters arrived on deck, and it was all hands on deck to scrub the deck from top to bottom.  He stated that the helicopters had sprayers like crop dusters to spray herbicide.  A chemical had been apparently sprayed from the sprayers and it smelled funny.  If any spray was left on deck it would leave a fungus type residue.  Although he notes that the claim has been denied because VA has stated that herbicides were only used in Cambodia in 1969, he believes this is not true.  He knew it was herbicide or Agent Orange on the aircraft from the smell and the way it would leave residue and growth on the deck if it was not scrubbed down.  

The Board notes at the outset that post treatment records reflect findings of ischemia of the heart dating from June 2010.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Service treatment records do not show complaints, treatment or findings of heart disease or abnormalities.  His service separation examination reflects a normal cardiac system.  As the initial findings of heart disease are 35 years after service separation, the Board finds no indication that the disease became manifest to a compensable degree within the first year after discharge from service.  Therefore, presumptive service connection for cardiovascular disease under 38 C.F.R. § 3.309(a) is not available. 

The Veteran in this case asserts entitlement to presumptive service connection for ischemic heart disease under 38 C.F.R. § 3.309(e) as a disorder caused by exposure to herbicides.  

There is a rebuttable presumption of exposure to herbicides if a claimant served in the Republic of Vietnam during the period January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  VA has also established the use of tactical herbicides on the demilitarized zone (DMZ) of Korea and on the perimeters of air bases in Thailand during specific periods, but the Veteran does not assert service in the Republic of Vietnam, Republic of Korea, or Thailand, so those presumptions do not apply.  

The Veteran's service record shows he served on the U.S.S. Somers beginning in April 1973 as a fireman.  He was released from service in early 1975 after seeking separation due to a need for him at home with his family.  His DD 214 and relevant personnel records reflect he was still in service on the USS Somers when his release was approved.  

As described. the Veteran asserts he was exposed to herbicides while he was performing duties on the Somers, which required him to scrub down the deck and clean after the arrival of helicopters which he believed carried and sprayed Agent Orange.  

VA obtained information about the U.S.S. Somers (DD-947) in the development of this claim.  Wikipedia information shows that this ship was a destroyer.  As to Vietnam era service, it indicates as follows:

Two periods of operations from her home port separated by two months of restricted availability at Long Beach took up the first nine months of 1973 for Somers.  On 9 October she got underway to deploy to the western Pacific Stopping at Pearl Harbor from 15 to 21 October she made Subic Bay on 5 November.  She remained on duty with the 7th Fleet until mid May 1974 when she reentered Pearl Harbor.  As of mid October 1974 she was still in port at Pearl Harbor.  Somers earned five battle stars during the Vietnam War.

Information was also obtained on Operation Eagle Pull, an operation in which the Somers participated in, from www.history.navy.mil, in February 2012.  This detailed how, during the Veteran's service, the 7th Fleet focused its attention on Cambodia, in imminent danger of falling to the Communist Khmer Rouge guerrillas.  This culminated in evacuation of U.S. officials from Cambodia on April 7, 1975.  

An October 2013 response to a VA request to the National Personnel Records Center (NPRC) reflects that there is no evidence in the Veteran's files there to substantiate any service in the Republic of Vietnam.  

The Statement of the Case (SOC) reflects, consistent with information available to the public on VA's website, that in the southeastern part of Kompong Cham Province and Dar and Prek Clong plantations Cambodia, in June 1969 the U.S. government received notice of a charge by the Cambodian government that major defoliation damage to the Cambodian rubber plantation near the RVN border had occurred as a result of U. S. defoliation activity.  For the purpose of establishing exposure the date in Cambodia will be any date in June 1969.  It further noted that the Veteran's service personnel records do not show that he served in the southeastern part of Kompong Cham Province and Dar and Prek Clong plantations Cambodia, in June 1969.  Also his service personnel records and the above information on the history of the U.S.S. Somers do not show service in a location where exposure to herbicides is conceded.  

Accordingly, the documented record does not reflect that the Veteran was exposed to herbicides in service.

In regard to his testimony before the Board, the Board notes that a Veteran is competent to describe events during service.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has determined in this case that the Veteran's account of exposure to tactical herbicides on the Somers off Cambodia during that time period is not credible.  There simply is no competent documentation of tactical herbicides in Cambodia during the Veteran's service there, despite the arguments of the Veteran's representative that there could be some mistakes made by the VA as to when herbicides were sprayed.  The Veteran's assessment that it was Agent Orange on the aircraft is outweighed by the documented evidence that it was not being used.

The Veteran's representative in essence argues that there is no evidence of record that conclusively disproves exposure to herbicides and that the Veteran asserts that herbicides were used on the aircraft landing on the Somers during the Veteran's service.  However, documented records of the Somers and Operation Eagle Pull do not document the use of Agent Orange of other herbicides which would be on ships or planes in Cambodia during the time period the Veteran service.  And the Board considered VA's assessment of Agent Orange having been used only in 1969, based on the aforementioned reports, to be uncontroverted and controlling evidence of this fact.  Overall, the record does not show that it is at least as likely as not that the Veteran was exposed to herbicides during his active service. 

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  For the reasons cited above, the Board finds the Veteran's uncorroborated account of exposure to herbicides off the coast of Cambodia are inadequate to support a grant of service connection.

The file contains no medical opinions stating the Veteran's heart disease is due to exposure to herbicides in service, and no other etiological relationship to service has been advanced.  Given that actual exposure to tactical herbicides is not shown, it follows that the criteria for service connection are not met and that the claim must be denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Because the evidence preponderates against the claim of service connection for ischemic heart disease, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The appeal of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression, is dismissed.

New and material evidence having been received, the application to reopen a claim for service connection for bilateral knee disability is granted.  

Service connection for ischemic heart disease, to include as due to exposure to herbicides in service, is denied.  


REMAND

The Board finds that further development is required before the claim of entitlement service connection for bilateral knee disability is adjudicated.  The claim for service connection has been reopened, and the Veteran should be afforded an examination in order to determine whether it is at least as likely as not that his current bilateral knee disability is due to service in order to comply with VA's duty to assist set forth at 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

2.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine whether it is at least as likely as not that any current diagnosed bilateral knee disability is etiologically related to service or was caused or aggravated by service-connected disabilities.  The VBMS/Virtual VA electronic record must be made available to and reviewed by the examiner.  A notation to the effect that this review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to each bilateral knee disability present during the period of this claim as to whether it is as likely as not (a 50 percent or better probability) that the disability is etiologically related to service, or was caused or permanently worsened by a service-connected disability.  If the examiner is of the opinion that the bilateral knee disability has been aggravated by service-connected disability, the examiner should identify the baseline level of the bilateral knee disability and the degree of disability due to aggravation.

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report. 

3.  Ensure the above development has been properly completed and that examination report(s) and opinions are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claim of service connection for bilateral knee disability.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


